|N THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
HARR|SON D|V|S|ON

LUTHER WAYNE D|LLON PLA|NT|FF
V. CASE NO. 3:18-CV-03107
SHER|FF MlKE MOORE, Boone
County, Arkansas; and JA|L ADM|N|STRATOR
JASON DAY DEFENDANTS

OP|N|ON AND ORDER

This is a civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed his
Comp|aint on October 9, 2018. (Doc. 2). The case was transferred from the Eastern
District of Arkansas pursuant to an Order (Doc. 3) entered on October 11, 2018.

P|aintiff submitted a motion (Doc. 1) to proceed in forma pauperis (“|FP").
However, the jail certificate of account was dated in May of 2018. By Order entered on
October 12, 2018, (Doc. 6), P|aintiff was directed to provide an updated certificate of
account by October 29, 2018. The C|erk was directed to mail the Plaintiff an |FP form,
and the docket reflects that the form was actually mailed. Further, P|aintiff was explicitly
advised in the Order that failing to comply with its requirements would result in the
dismissal of his case.

The Federa| Rules of Civil Procedure specifically contemplate dismissal of a case

on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the
Court. See Fed. R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962) (finding that the district court possesses the power to dismiss sua sponte

under Rule 41 (b)). Pursuant to Ru|e 41 (b), a district court has the power to dismiss an
action based on “the plaintist failure to comply with any Court order." Brown v. Frey,
806 F.2d 801, 803-04 (8th Cir. 1986) (quoting Haiey v. Kansas City Star, 761 F.2d 489,
491 (Bth Cir. 1985)).

To date, Plaintifi has not submitted an updated account certificate He has not
requested an extension cf time to do so. He has not communicated With the Court in
any way. According|y, this case is D|SM|SSED W|THOUT PREJUD|CE pursuant to
Ru|e 41(b) of the Federal Ru|es of Civi| Procedure for failure to obey an Order of the

Court. ‘l,`

|T lS SO ORDERED on this 25 ’ day of N ember, 2018.

  

 

